                            2019/04/25
             Case 1:18-cr-00350-GBD    15:08:44
                                    Document      2 /3
                                             12 Filed 09/13/21 Page 1 of 2


                                                                                            Akerman LLP
                                                                                Three Brickell City Centre
                                                                             98 Southeast Seventh Street
                                                                                               Suite 1100
                                                                                        Miami, FL 33131

akertnan                                                                                 T: 305 374 5600
                                                                                         F: 305 374 5095
                                                                                      DirF: 305 349 4655




April 25, 2019


SEALED

By Fax

The Honorable George B. Daniels
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

         Re: United States v. Carlo Alloni, Case No. 18 Cr. 350 (GBD)

Dear Judge Daniels:

We are the attorneys for Carlo Alloni, defendant in the above-captioned matter. By way of
background, Mr. Alloni resides in London while on bond and is not subject to pre-trial
supervision. According to his bond conditions, Mr. Alloni may travel throughout Europe and the
Caribbean for business and to Italy and Brazil for personal reasons. We write to seek a
modification of Mr. Alloni's bond conditions by adding additional limited travel to Portugal from
May 25 to June 1 for a family vacation with his five-year old son and wife. The Government by
AUSA David Abramowicz does not object to this request.

We thank the Court for its attention to this request and are available to answer any questions.




   unselfor Defendant Carlo Alloni

cc: AUSA David Abramowicz

Encl.




48710241;1
             Case 1:18-cr-00350-GBD  Document
                            2019/04/25        12 Filed
                                       15:08:44   3 /3 09/13/21 Page 2 of 2




                          UNITED STATES MAGISTRATE COURT
                          SOUTHERN DISTRICT OF NEW YORK




THE UNITED STA TES OF AMERICA,

Plaintiff,
                                                              SEALED ORDER
v.
                                                              18 Cr. 350 (GBD)
CARLO ALLONI,

Defendant.
________________/
     ORDER GRANTING DEFENDANT'S MOTION FOR PERMISSION TO TRAVEL

         WHEREAS an application was made on April 25, 2019 by Jacqueline M. Arango, Esq.,

counsel for Defendant Carlo Alloni requesting permission for Defendant to travel; and

         WHEREAS AUSA David Abramowicz has no objection to this travel request; and

         WHEREAS this Court finds sufficient cause for the travel request;

         IT IS HEREBY ORDERED that Defendant, Carlo Alloni, may travel as requested from

May 25, 2019 to June 1, 2019.




48710355;1
